[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.]
Ellis Hollis, alias, etc., was convicted of crime and he appeals. Affirmed.
The motion shown in transcript to set aside the verdict of conviction on account of surprise as to the testimony of certain witnesses introduced in behalf of the state on the trial cannot be reviewed, in the absence of a bill of exceptions. The record proper shows proceedings regular in all things; and no error appearing, the judgment of conviction will be affirmed.
Affirmed.